                                                                                                     March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                         CONSENT TO PROCEED BY
                                                                                  TELECONFERENCE
                              -v-
                                                                                     18-CR-143     (JGK) ( )
LACHRIS ALLMOND,
                                       Defendant(s).
-----------------------------------------------------------------X

Defendant LACHRIS ALLMOND hereby voluntarily consents to participate in the following
proceeding via teleconferencing:

          Initial Appearance/Appointment of Counsel

          Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

          Preliminary Hearing on Felony Complaint

          Bail/Revocation/Detention Hearing

 X        Status and/or Scheduling Conference

          Plea/Trial/Sentence



lachris Allmond by attorney DY
Defendant’s Signature                                                 Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

LACHRIS ALLMOND                                                      Donald Yannnella, Esq.
Print Defendant’s Name                                                Print Defense Counsel’s Name


This proceeding was conducted by reliable teleconference technology.

 May 10, 2021                                                         /s/ John G. Koeltl
Date                                                                  U.S. District Judge
